Title: Memorandum from Eli Alexander, [ca. December 1794?]
From: Alexander, Eli
To: Jefferson, Thomas



[ca. Dec. 1794?]


  

  A computation of the corn it will take for the stock from now till April 1 or for one Hundred days.
Corn


6 plough Horses from this till April the first or for one Hundred days when ploughing aught to have 2 gallons a day Each, suppose 40 ploughing days, which amounts to
bushels 60 corn


  the same Horses when not in service one gallon of corn a day Each for 60 days is 45 bushil
 45


  4 breding mares one gallon a day Each which is 50 bush
 50


  2 plough horses to come fifty days a gallon & ½ Each is
 18¾


  8 Oxen when hauling to have 2 gallons Each suppose 40 days is 80 bushels of corn
 80


  Hogs ½ bushel a day amount to 50 bushels.
 50


  3 Coults in the above menshined time 10 bushels
 10


  Milk cows 3 gallons a day is 30½
 30½



344¼


the consumsion of Shadwell will be 750 bushels of corn from this time till November next 25 theare is 320 barrels of corn measured but what theare is now I cant ascertain I suppose to be two hundred and sixty or seventy barrels.



